DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 39-52  are drawn to “A warning system for a vehicle comprising: a) one or more lights positioned on a surface of the vehicle b) one or more detectors detects and/or monitoring any one or more of an acceleration of the vehicle, a deceleration of the vehicle, and cruising of the vehicle; and c) a processor configured to illuminate one or more of the lights when an acceleration of the vehicle, a deceleration of the vehicle, or cruising of the vehicle is detected.” classified in B60Q 1/444, B60Q 1/302 , B60Q 1/2607 and B60Q 1/52.

	II.	Claims 53-59 are drawn to “A warning system for a vehicle comprising: a) one or more lights positioned on a rear surface of the vehicle; b) one or more detectors detecting or monitoring when the vehicle is travelling in reverse by a human driver and/or by an autonomous system and/or by a communicably connected system; c) a processor configured to flash on and off one or more of the lights postponed on the rear surface of the vehicle when the vehicle is travelling in reverse.” classified in B60Q 1/22, B60Q 1/302, B60Q 1/525 and B60Q 1/2607.
	
	III.	Claims 60-66 are drawn to “A warning system for a vehicle comprising: a) one or more lights positioned on a side surface of the vehicle; b) one or more detectors detecting any one or more of: (i) an engine of the vehicle has is turned off, (ii) a parking brake of the vehicle is in an applied position, (iv) a steering wheel of the vehicle and/or an autonomously steering system of the vehicle and/or a communicably connected steering system of the vehicle is turned to the left or to the right, and (v) when a transmission of the vehicle is in park; c) a processor configured to illuminate one or more of the lights when one or more of the detectors has detected any one or more of: (i) an engine of the vehicle has is turned off, (ii) a parking brake of the vehicle is in an applied position, (iv) a steering wheel of the vehicle and/or an autonomously steering system of the vehicle and/or a communicably connected steering system of the vehicle is turned to the left or to the right, and (v) when a transmission of the vehicle is in park.” classified in B60Q 1/302, B60W 10/20, B60Q 1/2607, B60W 30/045, B60W 30/09 and B60W 2710/20.

3.	Restriction for the examination purposes as indicated is proper because all these invention listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a). the inventions have acquired a separate status in the art in view of their different classification;
(b). the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c). the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search quires);
(d). the prior art applicable to one invention would not likely be applicable to another invention;


4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

5.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689